NEGATIVE ELECTRODE ACTIVE SUBSTANCE FOR SECONDARY BATTERY, AND SECONDARY BATTERY
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-5 are pending, wherein claims 1 and 3 have been amended. Claims 1-5 are being examined on the merits in the current Office action.

Specification
The disclosure is objected to because of the following:
The following description in paragraph [0025] of the instant specification is incorrect because of the reason provided in the 112 rejection below.
“Thus, it can be considered that the silicate phase 11 has a structure in which Na2O, oxides such as MO, … and SiO2 are bonded to one another”.
This description and other similar descriptions, if any, in the specification should be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While the instant specification appears to support the silicate phase includes elements Na, Si and Mx, it does not support that the silicate phase includes Na2O, SiO2, and one or more oxides containing Mx, as recited in claim 1. These oxides are raw materials for forming the silicate, but are not included in the silicate phase. Thus, claim 1 introduces new matters and is rejected. Claims 2-5 are also rejected because of their dependencies on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “a silicate phase including Na2O, SiO2, and one or more oxides containing Mx, wherein Mx represents one or more elements other than an alkali metal or Si” is unclear and ambiguous, and thus renders the claim indefinite. Specifically, according to the instant specification, Na2O, SiO2, and one or more oxides containing Mx are raw materials for forming a silicate phase by heat-treating or sintering at a high temperature. Thus, once a silicate phase is formed, the elements O, Na, Si and Mx in the structure of the silicate phase are bonded through chemical bonds (See the graphical structure below).  That is to say, there is no Na2O, SiO2, and one or more oxides containing Mx included in the structure of the silicate phase. The structure of a silicate is well known in the art; See the below description from Wikipedia, for example (Search the term “silicate” on www.wikipedia.org).

    PNG
    media_image1.png
    230
    972
    media_image1.png
    Greyscale

Claims 2-5 are also rejected because of their dependencies on claim 1. For purposes of examination, the above recitation is interpreted as the silicate phase including elements Na, Si and one or more Mx.

Claim Rejections - 35 USC § 103
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (WO 2016204366 A1, whose family application US 20180090750 A1 is being used as an English translation for citation purposes, hereafter Oh).
Regarding claims 1-2 and 4, Oh teaches a negative electrode active material for a secondary battery (See, at least, Title and Abstract) comprising:
a silicate phase (See, e.g., “iii) an oxide including silicon and M” in [0040] and [0042]) including Na (i.e., when M=Na) and Si, and silicon particles dispersed in the silicate phase (See [0040]: both i) silicon and iii) the “an oxide including silicon and M” are components of “the silicon oxide composite” and therefore particles can be considered to be dispersed in the silicate phase).
Oh further teaches that Mg2SiO4 can be a preferred “an oxide including silicon and M” (i.e., the silicate as claimed) ([0042]).
One of ordinary skill in the art would readily appreciated that the combination of Mg2SiO4 and the silicate including Si and Na can be used as a silicate phase, since it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP § 2144.06.
As a result, the silicate resulted from the above-mentioned combination includes Na, Si and Mg, wherein Mg is an element other than an alkali metal. Further, since there is no other alkali metal other than Na involved in this analysis, the silicate phase includes 0 mol% of the alkali metal other than Na, as claimed in claim 4.
As to the claimed molar fractions of Na, Si and Mx (Mg), Oh discloses that the amount of Si and M (which may be Na or Mg) can be adjusted (See, e. g., [0055]). It would have been obvious to one skilled in the art to readily arrive at the claimed molar fractions recited in claims 1 and 2 through routine experimentation, since it involves merely ordinary capabilities of one skilled in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 II. 
In addition, determining where the optimum combination of percentages or workable ranges lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed amounts are critical. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Alter, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
Regarding claim 3, Oh teaches the negative electrode active material for a secondary battery according to claim 1, wherein Mx is Mg (See the above rejection). Oh discloses that M in “an oxide including silicon and M” ([0042]) can be Ca, for example. One of ordinary skill in the art would readily appreciated that a further combination of the silicate as claimed in claim 1 (i.e., including Na, Si and Mg, see the above rejection) and the silicate (i.e., an oxide including silicon and Ca, described above in this rejection of claim 3) can be used as a silicate phase, since it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP § 2144.06. As a result, in the silicate as a result of the combination described above, the Mx includes element Mg and element Ca.
As to the claimed molar fractions of element Na, element Mg, element Ca, and element Si, Oh discloses that the amount of Si and M (which may be Na or Mg) can be adjusted (See, e. g., [0055]). It would have been obvious to one skilled in the art to readily arrive at the instantly claimed molar fractions through routine experimentation, since it involves merely ordinary capabilities of one skilled in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 II. 
In addition, determining where the optimum combination of percentages or workable ranges lies is prima facie obvious, absent of a showing of evidence or unexpected results indicating that the claimed amounts are critical. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003); see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Alter, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
Regarding claim 5, Oh teaches a secondary battery comprising:
a negative electrode including the negative electrode active material for a secondary battery according to claim 1, a positive electrode and an electrolyte (See, at least, [0067]-[0068]).

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.
In addition, the arguments with respect to Na2O and SiO2, are based on the claimed recitation “a silicate phase including Na2O, SiO2, and one or more …”. The recitation has been rejected under 112(b) and has been interpreted as the silicate phase including elements Na, Si, and …”. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727